                                                                    Case 2:19-cv-01485-JAD-BNW Document 1-2 Filed 08/26/19 Page   1 of 4
                                                                                                                           Electronically Filed
                                                                                                                                             8/13/2019 9:16 AM
                                                                                                                                             Steven D. Grierson
                                                                                                                                             CLERK OF THE COURT

                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        R. TODD TERRY, ESQ.
                                                                    3   Nevada Bar No. 6519
                                                                        tterry@christiansenlaw.com
                                                                    4   WHITNEY J. BARRETT, ESQ.
                                                                        Nevada Bar No. 13662
                                                                    5   wbarrett@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    6   810 South Casino Center Blvd., Suite 104
                                                                    7   Las Vegas, Nevada 89101
                                                                        Telephone:     (702) 240-7979
                                                                    8   Facsimile:     (866) 412-6992
                                                                        Attorneys for Plaintiff
                                                                    9
                                                                                                              DISTRICT COURT
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                                                           CLARK COUNTY, NEVADA
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                        ELIZABETH PIKE, an Individual;
                             702-240-7979 • Fax 866-412-6992




                                                                   12                                                            CASE NO. A-19-796391-C
                                 Las Vegas, Nevada 89101




                                                                                              Plaintiff,                         DEPT. NO. 16
                                                                   13
                                                                        vs.
                                                                   14                                                             REQUEST FOR EXEMPTION FROM
                                                                        CORE-MARK HOLDING COMPANY, a                                     ARBITRATION
                                                                   15   Foreign Corporation, 39th & HILL
                                                                   16   CONNECTION, LLC, a Foreign Limited-
                                                                        Liability Company d/b/a 7-ELEVEN STORE
                                                                   17   #34000; 26 RANCHO, LLC d/b/a 7-ELEVEN
                                                                        STORE #34000; 26 HACIENDA, LLC d/b/a 7-
                                                                   18   ELEVEN STORE #34000; DOES I through X,
                                                                        inclusive; and ROE BUSINESS ENTITIES XI
                                                                   19   through XX, inclusive,

                                                                   20                         Defendants.
                                                                   21
                                                                               Plaintiff, ELIZABETH PIKE, by and through her attorneys, PETER S. CHRISTIANSEN,
                                                                   22
                                                                        ESQ., R. TODD TERRY, ESQ. and KEELY A. PERDUE, ESQ. of CHRISTIANSEN LAW
                                                                   23
                                                                        OFFICES, hereby requests that the above-entitled matter be exempted from arbitration pursuant
                                                                   24
                                                                        to Nevada Rules Governing Alternative Dispute Resolution 3 and 5 because the action has a
                                                                   25
                                                                        probable jury award value in excess of $50,000.00.
                                                                   26
                                                                               This case arises from an incident that occurred on or about June 15, 2017. Plaintiff
                                                                   27
                                                                        ELIZABETH PIKE, was a patron of Defendant 7-Eleven Store #34000. As Plaintiff was walking
                                                                   28




                                                                                                    Case Number: A-19-796391-C
                                                                    Case 2:19-cv-01485-JAD-BNW Document 1-2 Filed 08/26/19 Page 2 of 4




                                                                    1   near the entrance of the Subject Store, she suddenly tripped and fell over a rolled-up mat that
                                                                    2   encroached into the walkway. As a result, Plaintiff fell to the ground, causing her to suffer serious
                                                                    3   and permanent bodily injuries, which required surgical intervention.
                                                                    4          As a result of the injuries Plaintiff sustained, she incurred significant medical bills,
                                                                    5   endured pain and suffering and loss of life’s pleasures. According to the records received to date,
                                                                    6   Plaintiff has incurred the following past medical damages:
                                                                    7
                                                                                         Medical Provider                                                 Charges
                                                                    8
                                                                                  1.     American Medical Response                                      $ 2,042.20
                                                                    9             2.     Southern Hills Hospital                                      $ 93,884.05
                                                                   10             3.     Fremont Emergency Services                                     $ 1,360.00
CHRISTIANSEN LAW OFFICES




                                                                                  4.     Radiology Specialists                                          $ 1,966.00
                                                                   11
                                                                                  5.     Henderson Hospital                                                $201.00
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12             6.     Shadow Emergency Physicians                                          TBD
                                 Las Vegas, Nevada 89101




                                                                   13             7.     Desert Radiologists                                                  TBD
                                                                                  8.     Desert Orthopedic Center                                     $ 15,569.00
                                                                   14             9.     Family Doctors of Green Valley                                 $ 2,394.00
                                                                   15             10.    Institute of Orthopedic Surgery                                $ 9,985.00
                                                                                  11.    Summit Anesthesia Consultants                                  $ 1,341.00
                                                                   16
                                                                                  12.    VitalCare                                                            TBD
                                                                   17             13.    Pueblo Medical Imaging                                               TBD
                                                                   18             14.    West Coast Family Medical Clinic                                     TBD
                                                                                  15.    Sooke Evergreen Physiotherapy                                        TBD
                                                                   19                    TOTAL                                                       $ 128,742.25
                                                                   20
                                                                   21          The above amounts do not include medical billings still to be obtained, nor do they include
                                                                   22   the costs of future medical expenses, damages for past and future pain and suffering, loss of
                                                                   23   enjoyment of life, loss of household services, or lost wages all of which exceed $50,000.00.
                                                                   24          Based upon Plaintiff’s past medical damages, Plaintiff submits that the probable jury
                                                                   25   award value well exceeds $50,000.00. Accordingly, Plaintiff requests that this matter be
                                                                   26   exempted from Court Annexed Arbitration.
                                                                   27   ///
                                                                   28   ///


                                                                                                                         2
                                                                    Case 2:19-cv-01485-JAD-BNW Document 1-2 Filed 08/26/19 Page 3 of 4




                                                                    1                                        CERTIFICATION
                                                                    2          I hereby certify pursuant to N.R.C.P. 11 this case to be within the exemption(s) stated
                                                                    3   above and am aware of the sanctions which may be imposed against any attorney or party who
                                                                    4   without good cause or justification attempts to remove a case from the arbitration program.
                                                                    5          Dated this 13th day of August, 2019.
                                                                    6                                                      CHRISTIANSEN LAW OFFICES
                                                                    7
                                                                    8                                                      By
                                                                                                                                PETER S. CHRISTIANSEN, ESQ.
                                                                    9                                                           R. TODD TERRY, ESQ.
                                                                                                                                WHITNEY J. BARRETT, ESQ.
                                                                   10                                                           Attorneys for Plaintiff
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                       3
                                                                    Case 2:19-cv-01485-JAD-BNW Document 1-2 Filed 08/26/19 Page 4 of 4




                                                                    1                                   CERTIFICATE OF SERVICE
                                                                    2          Pursuant to NRCP 5(b), I certify that I am an employee of CHRISTIANSEN LAW
                                                                    3   OFFICES, and that on this 13th day of August, 2019 I caused the foregoing document entitled
                                                                    4   Request for Exemption from Arbitration to be served upon those persons designated by the
                                                                    5   parties in the E-Service Master List for the above-referenced matter in the Eighth Judicial District
                                                                    6   Court eFiling System in accordance with the mandatory electronic service requirements of
                                                                    7   Administrative Order 14-2 and the Nevada Electronic Filing and Conversion Rules.
                                                                    8
                                                                    9
                                                                   10                                          An employee of Christiansen Law Offices
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                         4
